Name: Commission Regulation (EEC) No 906/86 of 25 March 1986 amending Regulation (EEC) No 606/86 laying down detailed implementing rules for the supplementary trade mechanism for milk products imported into Spain from the Community of Ten
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 86 Official Journal of the European Communities No L 82/81 COMMISSION REGULATION (EEC) No 906/86 of 25 March 1986 amending Regulation (EEC) No 606/86 laying down detailed implementing rules for the supplementary trade mechanism for milk products imported into Spain from the Community of Ten THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 84 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), and in particular Article 7 ( 1 ) thereof, Whereas during the first month of the application, under Commission Regulation (EEC) No 606/86 (2), of the supplementary trade mechanism there were major anoma ­ lies as regards applications for licences submitted by operators in certain Member States ; whereas, in order to prevent any recurrence of this type of situation, provision should be made for limiting the quantity for which appli ­ cations for licences may be submitted and for allowing all the applications to be rejected if the quantities concerned are likely to lead to an imbalance in traditional patterns of trade ; Whereas the Management Committee for Milk and Milk Products did not deliver an opinion within the time-limit set by its Chairman, 2. Article 3 is replaced by the following : 'Article 3 1 . The total quantity for which applications for STM licences may be applied for by an operator each month shall not, for any of the products referred to in Article 2, exceed 10 % of the quantity available . 2. The quantities for which STM licences may be applied for shall not be less than :  100 tonnes in the case of products falling within heading 04.01 , other than those in immediate packings of a net capacity of 2,5 kg or less ;  10 tonnes in the case of products falling within heading 04.01 in immediate packings of a net capacity of 2,5 kg or less ;  1 tonne in the case of products falling within headings 04.02, 04.03 and 04.04. 3 . Where the quantities for which STM licences have been applied for exceed the quantities available to such an extent that they are likely to disrupt traditional patterns of trade in milk products, the Commission may reject all the applications . 4 . The period of validity of STM licences shall expire at the end of the month following that in which the licence was applied for.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 606/86 is amended as follows : 1 . The following paragraph is added to Article 2 : '4 . Applications for STM licences for cheese of the category "Other" must specify the type concerned.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1986, p . 106 . (2) OJ No L 58 , 1 . 3 . 1986, p . 28 .